 TEAMSTERS LOCAL 952 (ROCKWELL INTERNATIONAL)General Truck Drivers,Office, _Food and WarehouseLocal 952,International Brotherhood of Team-sters,Chauffeurs,Warehousemen and -Helpersof AmericaandRockwell International Corpo-rationand-Local 887,InternationalUnion,United Automobile,Aerospace and AgriculturalImplementWorkers of America(UAW). Case21-CD-52831May 1985DECISION AND DETERMINATION OFDISPUTE-By CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISThe' charge in this 'Section 10(k) proceeding wasfiled 12 December 1984 by the Employer, allegingthat the Respondent, the Teamsters, violated Sec-tion 8(b)(4)(D) of the'National Labor Relations Actof forcing the Employer to assign certain work toemployees it represents rather than to employeesrepresented by the UAW. The, hearing was held 14February 1985 before Hearing Officer RowenaHodges.The Board affirms the hearing officer's rulings,finding them free from prejudicial error. On theentire record, the Board makes the following find-ings.1.JURISDICTIONThe; parties stipulated, and we find, that 'the Em-ployer is--a Delaware corporation engaged in themanufacture of electronic components at its Auto-neticsAnaheim, California.During the past 12 months,- it sold and shippedgoods valued in, excess of $50,000 directly to cus-tomers located outside the State of California. Onthe above facts, we find that the Employer is en-gaged in commerce within the meaning of Section2(6) and (7) of the Act. The parties also stipulate,and we find, that the Teamsters and the UAW arelabor organizations within'the meaning of Section2(5) of the Act.IL'THE DISPUTEA. Background anddFacts of DisputeThe' Employer employs Teamsters' truckdriversand chauffeurs, who are "dispatched from a man-power pool for any driving the Employer may re-quire.The Employer also employs UAW seniorautomotive mechanics, who- are primarily responsi-ble for maintenance and service of company vehi-611Iles insidethe plant. I Conflicting. testimony waspresented at the hearing as to the Employer's as-signmentof the disputed work prior to 1981.In 'May 1981, the Teamsters filed a grievanceunder its collective-bargaining agreementwith theEmployer forwageslostwhen the Company's in-plant carwash broke down for 2 weeks and theEmployer assigned UAW-employees to drive carsoff the premises to be washed. The Employer set-tled the grievance in favor of the Teamsters bypaying Teamsters employees displacement pay.On -12 August . 1981 the Employer assigned aTeamsters employee to drive a company passengervehicle to a smog inspection station to be testedand then drive'the vehicle back to the facility. On17August 1981 the UAW filed- a grievance (the"Benlineing agreementwith the -Employer alleging that theEmployerwas assigning"work to Teamsters em-ployees which should have been assigned to UAWemployees. At the arbitration hearing on the Ben-line grievance,the Employer -and the UAW stipu-lated that the- work in dispute therein involveddriving company vehicles to and from smog in-spectionstationsand to auto dealers for repairs. InJanuary 1984 the arbitrator issued his decision sus-taining the grievance and ordering the Company toassignthe driving of motorized vehicles to andfrom dealers, repair stations, and smog stations toUAW employees.He relied,inter alia,on the jobdescription of "garage service attendant" in theUAW agreement which includes the pickup anddelivery of motorized vehicles before and afterservicing and/or repair. He also noted the griev-ance was not seeking the work of regularly sched-uled over-the-road driving, but was seeking onlythework of delivering for servicing and repair.Further, although noting that he did not have juris-dictionover the Teamsters, he found that theTeamsters contract did not "indicate" the disputedwork and therefore found "no conflict" betweenthe work sought by the UAW and the Teamsterscontract.The arbitrator'sdecisionwas confirmedby the United States District Court for the CentralDistrict of California in July 1984.Following the UAW arbitration award, the Em-ployerassignedand has continued to assign UAWemployees to drive all passenger vehicles off thepremisesfor servicing and/or repair. Teamstersdrivers were, however, dispatched to drive UAWmechanics back to the garage if the vehicle had tobe left at the service station. On 15 February 1984iIt is undisputed that the seniorautomotive mechanics also performthe workof "garage service attendant,"which is a lower paid classifica-tion underthe UAW collective-bargaining agreement,when required.275 NLRB No. 86 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Teamsters filed a grievance seeking lost wagesfor the driving it claimed would have been' done byTeamsters employees had such work not been as-signed to UAW mechanics. On 15 March 1984 theEmployer denied the grievance," citing the UAWarbitration award. That grievance-did not go to ar-bitration.By letter dated - 5 December 1984, theTeamsters threatened the Employer 'with econmicaction, including picketing, to enforce its assertedjurisdiction over the disputed work'. On 12 Decem-ber 1984 the Employer filed the instant charge.B. The Work, in Dispute.'As stipulated at the hearing, the work in.disputeinvolves the driving of company vehicles from theEmployer's Anaheim, California facility to outsidepoints to have them serviced when the expertise 'orinput of a UAW mechanic's skills is, not required atthe site of the service' Servicing may include repairwork, normal maintenance, warranty work, smoginspection, and the-washing of company vehicles.Itwas disclosed at the hearing that passenger vehi-cles are the only vehicles involved in.the instantdispute. 2C. Contentions of the Parties . .The Employer contends that the disputed workshould be assigned to the, Teamsters in accordancewith the Teamsters collective-bargaining- agreement; the Employer's practice, assignment,-, andpreference; and economy and - efficiency of oper-ations. It also contends -that the arbitrator' shouldnot have relied on the job description of a UAW"garage service attendant" in reaching, his -decisionbecause, according to the UAW collective-bargain-ing agreement, job descriptions are not. jurisdiction-al and should not restrict the Employer's right-, toassign work to employees.-The Teamsters position is consisteiii with that ofthe Employer. It also argues the UAW arbitrationaward should have no effect on the Board's, resolu-tion of the instant dispute because--it was "not, aparty to the arbitration and is. therefore not. boundby the award.The UAW argues it, should be awarded' the- dis-puted work based on the job description of a UAW"garage service -attendant" in its collect'ive-barg'ain-ing: agreement' with the Employer;' the 'January1984 arbitration award,. and. employee. testimonythat it has been the Employer's longstanding prac-tice to assign such work to UAW employees. -s It is'undisputed that truckshave alwaysbeen taken t6'outside'dealersby Teamsters dnversD. Applicabilityof theStatuteAs indicated above, the Teamsters letter of 5 De-cember'1984 informed'theEmployer that Local952.would take"economic action,including picket-ing, to enforce its jurisdiction' over the work inquestion."It is well settled that such a-threat,which puts improper pressure on an employer toforce it to assign the disputed -work to the employ-ees represented by that union,constitutes reasona-ble--cause to believe.that a violation of Section8(b)(4)(D)has occurred.3All parties stipulated that there is no agreed-upon method for voluntary adjustment of this dis-pute to which' all parties are bound.The partiesalso agreed that they have been unable to agree, ona method voluntarily to adjust the dispute at issuehere.V..-We thefefore find reasonable 'cause to 'believethat a violation of Section 8(b)(4)(D)' has, occurredand 'that there exists no agreed-upon method forvoluntary adjustment of the dispute to which allparties are bound-. Accordingly, we find- that thedispute is properly before the Board for determina-tion under Section.10(k) of the Act.E.Merits of the DisputeSection 10(k)-requires the_ Board to' make an af-firmative`award`of disputed work after consideringvarious factors.NLRB v. Electrical Workers IBEWLocal 1212. (Columbia Broadcasting),364 U.S. 573(1961). The Board has held-that its determination ina-jurisdictional- dispute is an act of judgment basedon common. sense and experience,. reached by bal-ancing the factors -involved in a particular" case.Machinists Lodge 1743 -(J.: A._ Jones ,Construction),135'NLRB.1402,(1962)..- _- ',-.The- following factors are relevant in making thedetermination of this dispute. .1:Certification and collective-bargainingagreements- ''i^,,No evidence was presented-at the hearing. re--The ; .Employer's 'current.: collective-bargainingagreement4, with ,the Teamsters.:includes_ in the unitdispatchers, and_ all -!employees - regularly -assignedto operate-, licensed-. automotive equipment outside-the,plants.-.- : _,,;.,',.Addendum,A- of that-.agreement,,.,which. details., the job-duties -of. the .yarious,classifi-3,See, eGlasswork_e_rsLocal =767 (Sacramento Metal),-,228NLRB 200,201 (1977)'--4The current Teamsters agreement, which became effective 15 De-cember 1984,was notsubmitted into evidence because it-had not yetbeen printed at the time of the 10(k) hearing However, the Employerpresented; undisputed testimony that the-1981-1984 agreement, which-,wassubmittedinto evidence, was identicalin all materialrespects TEAMSTERS LOCAL-952, (ROCKWELL INTERNATIONAL)cations, provides that employees classified as truck-drivers will be dispatched "to drive, deliver or pickup automobiles-' and stationwagons asrequired."Addendum' C provides, inter aha, that"[t]ransportation' of . . . equipment over the high-way within the -Los, Angeles,general area. . .mustbe assigned only to employees of Traffic-Materialunless,ina particular case, it is determined byTraffic-Material that an exception to,thispolicymust be made."The recognition clause of the current UAW col-lective-bargaining agreements excludes "employeesregularly assigned to operate licensed automotiveequipment outside the plant and their dispatchers."The job description of "garage service attendant"includes "pick up and deliver automotive equip-ment before and after servicing and/or repair";however, article XVI,5,g of the UAWagreementprovides that job descriptions "shall not be con-strued so as to restrict in any mariner the rights ofthe Company to assign work to employees . . . ."The Employer also presented 'testimony, that thepickup and delivery duties of it garage service at-tendant have been -confined in practice to pickingup and delivering vehicles within the Employer'scomplex' before and after servicing or repair workperformed by UAW personnel in the companygarage.Thus, although neither of the collective-bargaining agreements unambiguously covers thework in dispute, we find that this factor tends, tofavor an award to employees represented by theTeamsters.2.Employer. practice,-assignment, andpreference'Although testimony during the hearing conflict-ed on the workassignmenthistory,witnesses forthe' Employer and the Teamsters testified that,prior to the arbitration decision in January 1984which awarded the disputed work to UAW em-ployees, the disputed work was performed by theTeamsters.The Employer's garage supervisor,Marada, testified that, - prior to the - arbitrationaward; his' practice- was to contact the Teamstersdispatcher to request.- a Teamsters employee totransport " vehicles -for-- outside ' service -unlessMarada determined' that the expertise of a UAWmechanic was required at the dealer or Service sta-tion or the Teamsters 'dispatcher informed him , thatno Teamsters driver was, available. Marada''estimat-ed that vehicles were taken to outside dealers forservicing, and/or repair 'approximately 35 times a5The current UAW agreement, which is effective 4 July 1984 to 30June 1987, was not submitted into evidence However, testimony waspresented that the current agreement is identicalin all-matenalrespectsto the 1981-1984 agreement, which was submitted into evidence613year, and that the skills of a UAW mechanic wererequired about 5 to 10 percent` of the time. Mara-da's testimonywas confirmed by a Teamstersdriver.-The UAW presented testimony that the Employ-er's, past practice was always to assign the disputedwork to UAW employees. UAW' senior garage me-chanic Scott testified that he was responsible forpreparing all work orders of vehicles leaving the,Employer's premises for service and/or repair 'from1978 until 1981, and that the work was consistentlyassignedto UAW employees. However, because nowork orders were entered into the record to sub-stantiateScott's testimony and because his testimo-ny contradicts the joint stipulation of facts. from thearbitration. hearing, 6 -we find -that the preponder-ance of the evidence, indicates that the Employer'spast practice prior to the UAW arbitration awardwas to assignthe' disputed work'to Teamsters em-ployees unless the garage supervisor - determined-that'-the skills of a UAW mechanic were requiredor no' Teamsters .employee was available. Accord-ingly, - we - find this factor favors an award to em-ployees represented by the Teamsters.At the hearingand in itsbrief, the Employer ex-pressed a preference-to have the work assigned toemployees represented by the Teamsters in 'accord-ancewith the Employer's practice before theUAW arbitration. award and in-the interest of econ-omy and. efficiency of operations. While we do' notafford controlling weight to this factor, we findthat it favors an award of the-work to employeesrepresented by the Teamsters.'3: 'Economy, and efficiency of operations-Marada testified that, because the budget for thegarage was based 'on repair and service work done'byUAW personnel inside the plant,man-hourswere lost when UAW mechanics were assigned totransport vehicles for repair and service work out-side the plant. Using ' 1984 as an average year, heestimated that' he'sent 35 vehicles annually to out-side dealers,, 'each trip' taking approximately 1 to 1-1'y2hours. `- He- further testified - that, although as- -signing UAW mechanics did not result in any un-8At the'arl itratidii hearing the UAW stipulated that "[e]mployees'rep-resented by-the Teamsters and employees represented by the UAW havebeen assigned to drive company vehicles to and from `Hamilton' SmogInspection Stations and to auto dealers for repairs"The UAW'also stipu-lated that Maiada; the Employer's.garage supervisor,' "stated that for at-least the last 7 years it, has been his general practice to assign[the drivingof company vehicles to and'from Hamilton smog inspection stations andto auto dealersfor repairs] to,,employees represented by the Teamsterswhen they are available except when he determined that there was some-thing unusual that he or one of the employees represented by the UAWwould-.need to ,explain or demonstrate to service personnel at an autodealer " 614DECISIONSOF NATIONAL LABOR RELATIONS BOARDnecessary overtime, it did disturb the preventivemaintenance schedules.In contrast, before the UAW arbitration awardTeamsters drivers were able to deliver their vehi-clesdirectly to an outside dealer for servicingand/or repair. The current practice thus adds' anadditional step, whereby the Teamsters driver mustdeliverThe vehicle to the garage so that it can bedriven to the dealer by a UAW mechanic. In addi-tion,_under the practice prior to-the UAW arbitra-tion award, a Teamsters chauffeur who was not as-signed on a particularday totransport a companyexecutive or who had available time during the daycould be utilized to deliver vehicles for-servicingand/or repair.--,-Accordingly, we find that- the factor of economyand efficiency of operations favors an award to em-ployees represented by the Teamsters.4.Relative skills and training, ,.Because the disputed work involves the drivingof passenger vehicles, and both UAW mechanicsand Teamsters drivers are required by the. Employ-er to possess a valid California driver's license andan additional company license,there is no materialdifference in the relative skills or training of Team-sters or UAW employees. Accordingly, we findthat this factor is not helpful to our determination.5.Arbitration awardsAs indicated above, in January 1984 the UAWobtained an arbitration award in favor.of 'its claimto the work in dispute. Testimony was presentedthat a Teamsters official was present at the start ofthe hearing,but he left when it became apparentthat he would not be allowed to speak. .Because theTeamsters was not party to, or bound,by, that pro-ceeding, we find that the UAW arbitration awardis entitled to little or no weight in determining theinstant dispute.ConclusionsAfter .considering all the relevant factors, weconclude that employees represented by the Team-sters are entitled to perform the work in dispute.We reach this conclusion relying on the factors ofcollective-bargaining agreements; employer assign-ment, practice, and preference; and economy andefficiency of operations. In making this determina-tion,we are awarding the work in dispute to em-ployees represented by the Teamsters, not to thatUnion or, its members. The determination is limitedto the controversy that gave rise to this proceed-ing.DETERMINATION OF DISPUTE.The National Labor Relations Board makes thefollowing Determination of Dispute.-Employees of RockwellInternationalCorpora-tionwho are currently represented by GeneralTruck Drivers, Office, Food and Warehouse Local952,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of Amer-ica are entitled to perform the work of drivingcompany passenger vehicles from the Employer'sAnaheim, California facility to outside points 'forservicingwhen a UAW mechanic's skills are notrequired.Servicingmay. include 'repairwork,normal maintenance, warranty' work, smog inspec-tion, and the washing of,company vehicles.'